Citation Nr: 0200059	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  00-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a disfiguring scar of the inferior aspect of the left 
mandible.  

2.  Entitlement to an effective date earlier than May 17, 
1999 for service connection for a disfiguring scar of the 
inferior aspect of the left mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from January 1960 to January 
1963.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The Board observes that in December 2000, the veteran 
withdrew all issues other than entitlement to an increased 
evaluation for an disfiguring scar and entitlement to an 
earlier effective date for compensation for a disfiguring 
scar.  The veteran had, at that point, perfected appeals for 
an increased evaluation for traumatic arthritis of the right 
knee and for entitlement to an earlier effective date for the 
grant of a compensable evaluation for a tender scar of the 
left mandible.  Those appeals are withdrawn, and the issues 
on appeal are limited to those set forth on the face of this 
decision.  

FINDINGS OF FACT

1.  A disfiguring scar of the inferior aspect of the left 
mandible is no more than moderately disfiguring. 

2.  The grant of compensation for a disfiguring scar of the 
inferior aspect of the left mandible stems from a claim filed 
on May 17, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a disfiguring scar of the inferior aspect of the left 
mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 
(2001).

2.  The criteria for an effective date earlier than May 17, 
1999 for service connection for a disfiguring scar of the 
inferior aspect of the left mandible have not been met.  
38 U.S.C.A. § 5110 (West 1991), 38 C.F.R. §§ 3.105, 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2001).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

The veteran has appealed the 10 percent rating for 
disfiguring scar of the inferior aspect of the left mandible 
assigned for the first time by a November 2000 rating 
decision.  The Board, therefore, will consider whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

A disfiguring scar of the head, face, or neck warrants a 
noncompensable evaluation if the disfigurement is slight and 
a 10 percent evaluation if the disfigurement is moderate.  A 
30 percent evaluation contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent rating is 
assigned for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color change, or 
the like, a 50 percent evaluation may be increased to 80 
percent, a 30 percent evaluation may be increased to 50 
percent, and a 10 percent evaluation may be increased to 30 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Examination in August 1999 revealed a six-centimeter by one-
centimeter linear scar of the inferior aspect of the left 
mandible.  There was some depression of the lateral two 
centimeters of the scar, and, reportedly, there was some 
disfigurement.  The examiner also observed that the midline 
of the lower lip was shifted approximately two millimeters 
toward the left with resulting disfigurement.  

The scar in question does not affect the eyelids or auricles.  
There is no marked discoloration or color contrast.  The scar 
is described as pulling the lower lip slightly to one side.  
Neither the color photographs associated with the August 1999 
examination, nor photographs submitted by the veteran in May 
1999, nor the description in the report suggests that the 
scar produces marked or unsightly deformity of the lip or 
otherwise is severe.  The Board concludes, based upon its 
review of the evidence before it, that a disfiguring scar of 
the inferior aspect of the left mandible is no more than 
moderately disfiguring.  An increased evaluation, therefore, 
is not warranted.  

Earlier Effective Date

In April 1963 the RO granted service connection for a 
fracture of the left mandible, left, with scars, evaluated at 
that time as noncompensable.  The RO made the grant of 
service connection effective January 23, 1963, the date of 
the veteran's separation from service.  

On May 17, 1999, the veteran filed a statement in which he 
indicated that he believed that he was entitled to 
compensation based upon disfigurement associated with the 
scars on his face.  In September 1999, the RO granted a 
separate 10 percent evaluation, under diagnostic code 7804, 
for a tender scar.  In November 2000, the RO addressed as an 
issue entitlement to service connection for a disfiguring 
scar of the mandible.  The RO then granted service connection 
for a disfiguring scar and assigned a 10 percent evaluation, 
under diagnostic code 7800, for disfigurement, separate from 
the 10 percent evaluation that had earlier been assigned 
under diagnostic code 7804.  The RO made the grant of 
compensation for a disfiguring scar under diagnostic code 
7800 effective May 17, 1999, just as it had the grant of 
compensation for a tender scar under diagnostic code 7804.  

The veteran argues that he should be compensated for the 
disfigurement associated with the scar as of the date he 
separated from service.  

The RO characterized the issue as entitlement to an effective 
date earlier than May 17, 1999 for a disfiguring scar, rather 
than entitlement to an effective date earlier than May 17, 
1999 for an increased evaluation for that disability.  Thus, 
the Board will first address this issue as one involving the 
effective date of an award of service connection.

In general, the date of an award based upon an original claim 
or a claim to reopen a final adjudication can be no earlier 
than the date or receipt of the application for the award in 
question.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), 
(b)(2).  

For an award of service connection, an exception exists 
allowing the effective date to extend back to the date of the 
veteran's separation from service in cases where the 
application for benefits is received within a year of the 
veteran's separation from service.  38 U.S.C.A. § 5110(b)(1).

The grant of service connection for a disfiguring scar stems 
from a claim filed on May 17, 1999.  This is more than one 
year after the veteran left military service in 1963.  There 
is no document in the claims file received prior to May 17, 
1999 that might reasonably be construed as a request for 
compensation for a disfiguring scar of the mandible. Although 
the veteran filed a claim in December 1998 for increased 
compensation for a broken mandible, that claim, which was 
adjudicated in March 1999, did not include a claim for 
compensation for a scar.  Similarly, a letter from a private 
health care provider that was received in January 1999 and 
that gave rise to a decision in March 1999, discussed 
findings concerning a prior fracture, but did not contain a 
discussion of findings pertaining to the veteran's scars.  
Because a claim for compensation for a disfiguring scar of 
the mandible was received no earlier than May 17, 1999, the 
effective date of service connection for that disability may 
be no earlier than May 17, 1999.

Because the April 1963 grant of service connection for a 
fracture of the mandible included a grant of service 
connection for a scar, the Board has also considered whether 
the 10 percent rating assigned for the scar under diagnostic 
code 7800 could be effective earlier than May 17, 1999, using 
the law and regulations applicable to the effective dates of 
increased ratings.  It cannot, as explained below.

"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the 
United States Court of Appeals for Veterans Claims has held 
that "evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Characterization of the issue as entitlement to an earlier 
effective date for an increased evaluation for a disfiguring 
scar, as opposed to entitlement to an earlier effective date 
for service connection for that scar, opens the possibility 
of an effective up to one year earlier than the date of 
claim.  However, it is neither contended nor shown that the 
veteran's disability increased in severity during the year 
prior to the filing of the claim in May 1999.  Instead, the 
veteran argues that his scar has been compensably disabling 
as of the date of his separation from active service.  The 
date of claim for benefits remains May 17, 1999.  Because an 
increase in the veteran's disability did not occur within one 
year of that date, there is no basis for an effective date 
for an increased evaluation for the service-connected scar 
earlier than May 17, 1999, the date of claim.  

In a statement received in December 2000, the veteran appears 
to assert that the failure to grant him compensation 
effective from his separation from service is the result of 
error by the VA.  The veteran's theory of error is unclear.  
In addressing this contention, the RO included 38 C.F.R. 
§ 3.105(a), concerning revision of decisions based on clear 
and unmistakable error, in the statement of the case.  Thus, 
the veteran had an opportunity to submit more specific 
arguments based on clear and unmistakable error in the 
initial rating decision, which he did not do. 

Although the veteran did not pursue this matter further, nor 
did the RO issue a decision concerning whether there was 
clear and unmistakable error in the initial April 1963 
decision, the Board makes the following observations 
concerning the matter.  Where evidence establishes clear and 
unmistakable error, prior final decisions will be reversed 
and amended.  38 C.F.R. § 3.105.  Thus, clear and 
unmistakable error is a different route to the goal of 
obtaining an earlier effective date.  Cf. Flash v. Brown, 8 
Vet. App. 332 (1995) (A reopened claim and clear and 
unmistakable error are different, mutually exclusive routes 
to the goal of determining an effective date.)  It is not, 
however, inextricably intertwined with the issue of an 
earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991). 

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Such error "must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one that would have manifestly changed the outcome at the 
time that it was made.  See Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993).  "It is a kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The determination whether the April 1963 rating decision 
contains clear and unmistakable error is based on the 
evidence of record in April 1963 and the law in effect at 
that time.  The standard for evaluating scars based upon 
disfigurement were the same then as today.  As for the 
evidence then of record, a VA examination in March 1963 had 
revealed a two-inch scar of the mandible that was reportedly 
of "good cosmetic value" and that was not tender to 
palpation.  

The April 1963 decision to assign a noncompensable disability 
evaluation for the scar was consistent with the law then in 
effect and the evidence then of record.  The RO's failure to 
issue a decision concerning whether there was clear and 
unmistakable error in the April 1963 rating decision, 
therefore, did not prejudice the veteran in this instance. 


ORDER

The appeal is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

